Title: To Thomas Jefferson from Ellis Dowlf, 6 June 1808
From: Dowlf, Ellis
To: Jefferson, Thomas


                        
                     
                        To the Hon. Thomas Jefferson Esq. President of the United States—
                     
                            June 6. 1808
                        
                        The Petition of Ellis Dowlf of St. George in the District of Maine humbly & respectfully represents, that in March last at a District Court of the United States holden at Wiscassit within & for the said District he was convicted on an Indictment against him for embezzling the United States Oil while Keeper of the Light House on White Head in said District—and was by said Court sentenced to pay one hundred & forty three dollars and 87 Cents as a fine & costs in said prosecution—Your Petitioner further represents that he is aged, infirm, & extremely poor & indigent & has a large family depending on him for support—that being utterly unable to pay said sum or any part of it he was committed to prison where he hath been ever since confined—Your petitioner is fully sensible of his indiscretion & fault & humbly supplicates the benignity of the United States & that your Honour would grant him a pardon, or such other consideration that he may be released from prison & restored to his family, and as in duty bound will ever pray— 
                        
                            Ellis Dowlf
                     
                        
                    